50 N.Y.2d 978 (1980)
Joanne Frost, on Behalf of Her Unborn Child, Respondent,
v.
Barbara Blum, as Commissioner of the New York State Department of Social Services, Appellant, and Muriel O'Connor, as Commissioner of the Sullivan County Department of Social Services, Respondent.
Court of Appeals of the State of New York.
Argued June 4, 1980.
Decided June 26, 1980.
Robert Abrams, Attorney-General (Clifford A. Royael and Shirley Adelson Siegel of counsel), for appellant.
David L. Posner for Joanne Frost, respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*979MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
It is conceded that from the fourth month of her medically verified pregnancy petitioner was entitled to a grant under the Aid to Dependent Children program with respect to her unborn child notwithstanding that she herself was not otherwise eligible for public assistance (cf. Matter of Bates v Toia, 45 N.Y.2d 460). We agree with the courts below that there was no authority under the regulations of the Department of Social Services then in effect (18 NYCRR 352.30) to base the amount of that grant on the pro rata share of the monthly grant for a two-person household prescribed by subdivision 3 of section 131-a of the Social Services Law.
We do not consider and thus intimate no views as to what might be the result under subsequent amendment of the regulation, which has no application to this case.
Order affirmed, with costs, in a memorandum.